DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lateral translation step input mechanism and the longitudinal translation step input mechanism, configured in the control system as claimed in claim 1 and defined in the single hand-operated inceptor of claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim (Specification) Objections
Claims 1 and 3 are objected to for using bullets (“•”), rather than line indentations as is preferred by rule for filed claims, in order to apparently separate claim elements and/or steps. See 37 CFR 1.75(i). Applicant is encouraged to follow the rule concerning filed claim form, as the regulated form facilitates not only the reading of all claims by all actors with standard form interpretations, e.g., without requiring an ascertainment of or an assumption regarding answers to questions like, “how might the bullets affect claim scope?”’, and “is a bullet the same as a line indentation for claim interpretation purposes?”, but also the publication/issuance by the Office. Moreover, by presenting filed claims in non-standard form, publishing inconsistencies and/or errors in the conversion to standard form may result. Note: the examiner does not remember seeing a claim with a “bullet” in an issued patent or a published application, e.g., even when such are presented in filings by applicant. For example only, see e.g., applicant's own U.S. Patent Application Publication 2020/0201359, filed with claim bullets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “input mechanism[s]” in e.g., claims 1, 2, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant has apparently not described, in sufficient detail, by what algorithm1, or by what steps or procedure2, he configured the lateral translation step input mechanism and the longitudinal translation step input mechanism to command a lateral translation response and a longitudinal translation response, respectively, of the aircraft in the hover configuration.  In this respect, no control algorithm or steps/procedure is apparently described by which a (lateral or longitudinal) translation step input mechanism (such as a D-pad button) would command a corresponding translation response (e.g., that might apparently include a rate and/or acceleration response; paragraph [0100]).  Rather applicant has apparently only described a desired result.  Accordingly, the examiner believes applicant has not described how the inventor intended the function to be performed, and has thus not evidenced, to those skilled in the art possession of the full scope3 of the claimed invention.
In particular, the published specification teaches this at paragraphs [0036] and [0069]:
“[0036] . . . In variants, the aircraft allows multi-axis step control (e.g., velocity control, position control) in the hover regime of flight, which allows smooth and efficient maneuvers in the hover regime of flight—where orienting the aircraft is most critical. This can improve flight efficiency, ride comfort, and turnover time between flights.
[0069] In a fourth example, additional interface components command a step input for the aircraft. The step input can be a lateral and/or longitudinal step in any appropriate regime of flight (forward, hover, transition, and/or taxi). The additional interface component(s) commanding the step input(s) can be a D-pad style button and/or be otherwise configured.”

However, no algorithm or step/procedure for commanding a particular translation, and/or a particular rate or a particular acceleration of the aircraft in the hover configuration in response to any step inputs is apparently described by applicant.  Moreover, it is undescribed how a control system would provide a longitudinal translation response in response to a second input axis and the longitudinal translation step input mechanism that might each attempt to command different responses, with their being no evidence of record that the axis and the input mechanism would both be configured to command the same response.   Accordingly, the examiner believes applicant has not described how the inventor intended the function to be performed, and has thus not evidenced, to those skilled in the art possession of the full scope of the claimed invention.
Regarding claim 2, applicant has apparently not described, in sufficient detail, by what algorithm, or by what steps or procedure, he configured the geo-brake input mechanism to command a deceleration of the aircraft to zero-velocity relative to the ground in the hover configuration based on a geo-brake position.  In this respect, no structure for the geo-brake input mechanism is apparently described in the description, and control algorithm or steps/procedure is apparently described by which the aircraft would be decelerated to zero-velocity relative to the ground in the hover configuration based on the geo-brake position of the mechanism is apparently described.  Rather applicant has apparently only described a desired result.  Accordingly, the examiner believes applicant has not described how the inventor intended the function to be performed, and has thus not evidenced, to those skilled in the art possession of the full scope of the claimed invention.
Regarding claim 5, applicant has not previously described an “inceptor set” (consisting essentially of a single hand-operated inceptor) having the axes and the lateral and longitudinal (translation) step input mechanisms.  No such single hand-operated inceptor is apparently described.  Accordingly, the examiner believes applicant has not described how the inventor intended the function to be performed, and has thus not evidenced, to those skilled in the art possession of the full scope of the claimed invention.
Moreover, while claims 1 to 5 may correspond to original claims 16 to 20 in United States Patent Application 16/708,367, filed 9 December 2019, see MPEP 2161.01, I., which indicates:
“[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
 
Claims 1 to 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “a first input axis” (e.g., axis of what, defined particularly how?) is indefinite and not reasonably certain in the claim context4, with the examiner being unable to import limitations from the specification into the claims (MPEP 2111.01, II.)
Throughout the claims, e.g., in claim 1, lines 3ff, 6ff, 9ff, and 11ff, and in claim 3, lines 2ff and 4ff, “configured to command a . . . response” is indefinite and not reasonably certain in the claim context, since no structure capable of being commanded to effect the claimed “response” (e.g., such as an effector, a rotor, etc.) is required by the claim.  Therefore, it is unclear what is being “command[ed]”, particularly how the input is “configured to command”, and particular how the physical “response” in the aircraft is physically commanded.
In claim 1, line 6, “a second input axis” (e.g., axis of what, defined particularly how?) is indefinite and not reasonably certain.
In claim 1, lines 9ff, “a lateral translation step input mechanism configured to command a lateral translation response of the aircraft in the hover configuration” is indefinite and unclear from the teachings of the specification which apparently does not indicate particularly how any such mechanism (such as a D-pad) is configured to command a lateral translation (or e.g., rate and/or acceleration).
In claim 1, lines 11ff, “a longitudinal translation step input mechanism configured to command a lateral translation response of the aircraft in the hover configuration” is indefinite and unclear from the teachings of the specification which apparently does not indicate particularly how any such mechanism (such as a D-pad) is configured to command a longitudinal translation  (or e.g., rate and/or acceleration).
In claim 2, lines 1ff, “a geo-brake input mechanism configured . . .” is indefinite from the teachings of the specification that apparently does not describe or clarify how any structure might possibly be “configured” to perform the recited command function.
In claim 2, lines 2ff, “configured to command a deceleration” is indefinite in the claim context, since no structure capable of being commanded to effect the claimed “deceleration” (e.g., such as an effector, a rotor, etc.) is required by the claim.  Therefore, it is unclear what is being “command[ed]”, particularly how the input is “configured to command”, and particular how the “deceleration” is commanded.
In claim 3, line 2, “a third input axis” (e.g., axis of what, defined particularly how?) is indefinite and not reasonably certain.
In claim 3, line 4, “a fourth input axis” (e.g., axis of what, defined particularly how?) is indefinite and not reasonably certain.
In claim 5, lines 1ff, “an inceptor set consisting essentially of a single hand-operated inceptor, the inceptor set defining the first input axis, the second input axis, the lateral translation step input mechanism, and the longitudinal step input mechanism” is fully indefinite from the teachings of the specification, which sheds no apparent light on how an “inceptor set” might “consist essentially of” a single hand-operated inceptor (e.g., what else might it permissively have, besides the single hand-operated inceptor, or what it might mean that the inceptor set/hand-operated inceptor so defined also “defin[es]” the respective input mechanisms?)  See MPEP 2111.5
In claim 5, lines 3ff, “the longitudinal step input mechanism” apparently lacks sufficient antecedent basis and is thus unclear, and should apparently read, “the longitudinal translation step input mechanism”.
Claim limitations reciting “input mechanism[s]”6 in claims 1, 2, and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, it is unclear and undescribed what structure and/or acts might cause the input “mechanism[s]” to particularly “command” the respective (lateral or longitudinal) responses and/or the deceleration, it is unclear and undescribed what structure is included in the geo-brake input mechanism, it is unclear particularly how any structure of the step input mechanisms might cooperate with or be associated with the control system and/or with the second input axis, and it is unclear how the structure of the step input mechanisms might cooperate or alternate with the second input axis to command the longitudinal translation response in the control system.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for example, because the examiner cannot determine what might be equivalents to the respective input mechanisms.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (“Development of Augmented Control Laws for a Tiltrotor in Low and High Speed Flight Modes,” 43rd European Rotorcraft Forum (ERF) Proceedings, Sep. 12-15, 2017, Milan, Italy, vol. 1, pp. 438 to 451) in view of Yoeli (2010/0076625) and Greenfield et al. (2015/0367937).
Vigano et al. (ERF 2017) reveals:
per claim 1, a control system [e.g., as described in conjunction with FIGS. 1, 2, 6, 10, etc., Table 1, and as described in Section 2.1] for an aircraft configurable between a forward configuration [e.g., used for high speed (and conversion) operations in Table 1] and a hover configuration  [e.g., used for hover (and low speed) operations in Table 1], the control system comprising:
a first input axis [e.g., the pitch control in Table 1, implemented (for example) using the longitudinal grip displacement of the side-arm (sidestick) controller] configured to command a vertical translation response of the aircraft [e.g., position command height hold (PCHH) or rate command height hold (RCHH) in Table 1, for heave7 response] in the hover configuration [see e.g., Table 1 (“hover”, or low speed)] and a pitch response or a vertical flightpath response of the aircraft [e.g., attitude command attitude hold (ACAH) or rate command attitude hold (RCAH), for flight path response] in the forward configuration [see e.g., Table 1 (e.g., “high speed”, or conversion)];
a second input axis [e.g., throttle control in Table 1, e.g., a linear throttle or a single degree-of-freedom  sidearm controller] configured to command a longitudinal translation response of the aircraft [e.g., longitudinal position command position hold (PCPH Long.) or longitudinal translational rate/acceleration command (TRC, TAC Lon.) in Table 1] in the hover configuration and a speed response of the aircraft [e.g., speed command, speed hold, or linear acceleration command speed hold (SCSH, LACSH) in Table 1] in the forward configuration [see e.g., Table 1 (e.g., “high speed”, or conversion)];
a lateral translation step input mechanism [e.g., optionally, the roll control in Table 1, implemented (for example) using the lateral grip displacement of the side-arm (sidestick) controller] configured to command a lateral translation response of the aircraft [e.g., lateral position command position hold (PCPH Lat.) or lateral translational rate/acceleration command (TRC, TAC Lat.) in Table 1] in the hover configuration [see e.g., Table 1 (“hover”, or low speed)]; and
While the lateral and longitudinal translation step input mechanisms and their operations are indefinitely disclosed, it may be alleged that Vigano et al. (ERF 2017) does not reveal the respective step input mechanism as disclosed/claimed by applicant (or their equivalents).
However, in the context/field of improved control modes for VTOL vehicles, Yoeli (‘625) teaches similar low speed and cruise flight modes as Vigano et al. (ERF 2017) and he teaches at claims 27, 28 that a pilot accessible switch is provided which causes the control systems, under constant hover flight conditions, to move [i.e., translate] to a new constant hover position at a predetermined distance from the present position, he shows a Coolie Hat switch8 CH in FIG. 46 that can be moved left-right or up-down, and indicates at paragraph [0205] that the autopilot will, at the pilot's discretion, maintain the current position when the VTOL vehicle is in a Position Hold mode, and that provisions will be made, such as via a Coolie Hat on the right stick, to change the current position continuously or at fixed incremental steps, such as 1 meter for each switch press.
Moreover, in the context/field of providing improved independent speed and attitude control for a rotary wing aircraft, Greenfield et al. (‘937) teaches at paragraph [0034] that a pilot input 116 for the rotary wing aircraft can be provided by a hover hold beeper which can incrementally increase or decrease a position reference (i.e., longitudinal and latitudinal position, but not altitude) at which the position is held.
It would have been obvious at the time the application was filed to implement or modify the Vigano et al. (ERF 2017) control system and cockpit layout so that, in addition to providing the throttle/sidearm controller and the pitch/roll sidearm controller taught by Vigano et al. (ERF 2017) in conjunction with Table 1, a hat switch would have been predictably provided on one of the sticks that was moveable e.g., in left-right and up-down directions, as taught by Yoeli (‘625) e.g., at paragraph [0205] in order to change the current position for position hold (e.g., PCPH Lon., PCPH Lat. in Vigano et al. (ERF 2017)) in one (1) meter increments (steps) per switch press, as taught by Yoeli (‘625), and so that that control would have changed the position reference at which hover was to be held both with respect to the longitudinal and latitudinal position, as taught by Greenfield et al. (‘937) at paragraph [0034] and as suggested by Yoeli (‘625) himself with the Coolie Hat switch obviously permitting both left-right and up-down movements as was conventional for Coolie hat switches, in order that the current position of the aircraft in the position (hover) hold mode could be changed by pilot command e.g., in fixed incremental steps by increasing or decreasing the reference longitudinal or latitudinal position at which the aircraft would be held, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Vigano et al. (ERF 2017) control system and cockpit layout would have rendered obvious:
per claim 1, a lateral translation step input mechanism [e.g., the Coolie hat switch taught by Yoeli (‘625) that would have obviously been movable in a left-right direction as shown in FIG. 46 of Yoeli (‘625), and would have obviously been used as a step input to incrementally adjust (e.g., in 1 meter increments for each switch press), as taught by Yoeli (‘625), the latitudinal reference position at which hover was to be held, as taught by Greenfield et al. (‘937), e.g., for the PCPH Lat. (hover) control in Vigano (ERF 2017)] configured to command a lateral translation response of the aircraft in the hover configuration [e.g., the (lateral) position increment(s) in Yoeli (‘625), with latitudinal being taught by Greenfield et al. (‘937)]; and
a longitudinal translation step input mechanism [e.g., the Coolie hat switch taught by Yoeli (‘625) that would have obviously been movable in an up-down direction as shown in FIG. 46 of Yoeli (‘625), and would have obviously been used as a step input to incrementally adjust (e.g., in 1 meter increments for each switch press), as taught by Yoeli (‘625), the longitudinal reference position at which hover was to be held, as taught by Greenfield et al. (‘937), e.g., for the PCPH Lon. (hover) control in Vigano (ERF 2017)] configured to command a longitudinal translation response of the aircraft in the hover configuration [e.g., the (longitudinal) position increment(s) in Yoeli (‘625), with longitudinal being taught by Greenfield et al. (‘937)];
per claim 2, depending from claim 1, further comprising: a geo-brake input mechanism configured to command a deceleration of the aircraft to zero-velocity relative to the ground in the hover configuration based on a geo-brake position of the geo-brake input mechanism [e.g., for obviously moving the aircraft to the current position of the (current/incremented) position/hover hold, in Vigano et al. (ERF 2017), Yoeli (‘625), and Greenfield et al. (‘937), and for obviously stopping (braking) the aircraft in that (geo) position];
per claim 3, depending from claim 1, further comprising:
a third input axis [e.g., the pedal input in Table 1 of Vigano et al. (ERF 2017)] configured to command a yaw response of the aircraft [e.g., rate command direction hold (RCDH) in Table 1 of Vigano et al. (ERF 2017)] in the hover configuration; and
a fourth input axis [e.g., when the lateral translation step input mechanism is implemented as taught by Yoeli (‘625) and Greenfield et al. (‘937), the roll control in Table 1 of Vigano et al. (ERF 2017) is a fourth input axis, implemented (for example) using the lateral grip displacement of the side-arm (sidestick) controller] configured to command a lateral translation response of the aircraft [e.g., lateral position command position hold (PCPH Lat.) or lateral translational rate/acceleration command (TRC, TAC Lat.) in Table 1 of Vigano et al. (ERF 2017)] in the hover configuration [see e.g., Table 1 (“hover”, or low speed)];
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (“Development of Augmented Control Laws for a Tiltrotor in Low and High Speed Flight Modes,” 43rd European Rotorcraft Forum (ERF) Proceedings, Sep. 12-15, 2017, Milan, Italy, vol. 1, pp. 438 to 451) in view of Yoeli (2010/0076625) and Greenfield et al. (2015/0367937) as applied to claim 1 above, and further in view of King et al. (2002/0153452).
Vigano et al. (ERF 2017) as implemented or modified in view of Yoeli (‘625) and Greenfield et al. (‘937) has been described above.
The implemented or modified Vigano et al. (ERF 2017) control system and cockpit layout may not reveal the thumb wheel use as recited in claim 4.
However, in the context/field of an improved multi-mode tiltrotor control system, King et al. (‘452) teaches that a thumbwheel 53, 61 may be provided on a pilot’s lever for commanding control in two directions of rotation (A, B).
It would have been obvious at the time the application was filed to implement or modify the Vigano et al. (ERF 2017) control system and cockpit layout so that the throttle, which Vigano et al. (ERF 2017) teaches may be as simple as possible, would have been predictably implemented as a simple thumbwheel on a pilot’s control stick or lever, as taught by King et al. (‘452), as a simple matter of rearranging parts as a design choice (MPEP 2144.04, VI., C.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Vigano et al. (ERF 2017) control system and cockpit layout would have rendered obvious:
per claim 4, depending from claim 1, further comprising a thumb wheel [e.g., as taught at 53, 61 by King et al. (‘452)] defining the second input axis;
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vigano et al. (“Development of Augmented Control Laws for a Tiltrotor in Low and High Speed Flight Modes,” 43rd European Rotorcraft Forum (ERF) Proceedings, Sep. 12-15, 2017, Milan, Italy, vol. 1, pp. 438 to 451) in view of Yoeli (2010/0076625) and Greenfield et al. (2015/0367937) as applied to claim 1 above, and further in view of Caldwell et al. (5,001,646).
Vigano et al. (ERF 2017) as implemented or modified in view of Yoeli (‘625) and Greenfield et al. (‘937) has been described above.
The implemented or modified Vigano et al. (ERF 2017) control system and cockpit layout may not reveal the inceptor set consisting essentially of a single hand-operated inceptor, and its use as claimed in claim 5.
However, in the context/field of an improved helicopter flight control system, Caldwell et al. (‘646) reveals e.g., in FIG. 1 a single hand-operated inceptor 11 which is capable of controlling four axes/inputs for the flight control system.
It would have been obvious at the time the application was filed to implement or modify the Vigano et al. (ERF 2017) control system and cockpit layout so that the throttle, pitch, roll, and pedal in Table 1 of Vigano et al. (ERF 2017) would have been controlled by the single control stick 11 of Caldwell et al. (‘646), wherein the single stick would have also been provided with the (left-tight, up-down) Coolie hat switch as taught in FIG. 46 of Yoeli (‘625), in order that the controls would have all been provided on a single control stick as taught by Caldwell et al. (‘646) e.g., to allow single-handed operation, as a simple matter of rearranging parts as a design choice (MPEP 2144.04, VI., C.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Vigano et al. (ERF 2017) control system and cockpit layout would have rendered obvious:
per claim 5, depending from claim 1, further comprising an inceptor set consisting essentially of a single hand-operated inceptor [e.g., as shown in FIG. 1 of Caldwell et al. (‘646); and in FIG. 46 of Yoeli(‘625)], the inceptor set defining the first input axis [e.g., as shown in FIG. 1 of Caldwell et al. (‘646)], the second input axis [e.g., as shown in FIG. 1 of Caldwell et al. (‘646)], the lateral translation step input mechanism [e.g., as shown by the (left-right operation of the) Coolie hat switch CH in FIG. 46 of Yoeli (‘625)], and the longitudinal step input mechanism [e.g., as shown by the (up-down operation of the) Coolie hat switch CH in FIG. 46 of Yoeli (‘625)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Wikipedia article “Joystick” teaches equivalents between a D-pad and a Coolie hat switch, under the section entitled, “Hat switch”.
Christensen et al. (2013/0138270) teaches at paragraph [0092], in the context of position/hover hold (AHH), “Longitudinal and lateral beeps[9] in AHH mode are also reserved for the present application. When the aircraft is in AHH mode, the TRC from longitudinal and lateral beep is scheduled with altitude AGL as shown is FIG. 4. This new innovation enables the pilot to fine tune the aircraft's hover position. In the preferred embodiment, the TRC beep is increased proportionally by 1 knot for each 10 feet increase in altitude from 10 to 50 feet. This TRC beep schedule can be adjusted based on mission requirements.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        5 Quoting the MPEP, “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).”
        6 For example, including the lateral translation step input mechanism, the longitudinal translation step input mechanism, and the geo-brake input mechanism.
        7 heave  (hēv) v.tr.
        1. To raise or lift, especially with great effort or force: heaved the box of books onto the table. 
        . . .
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 4 November 2022.]
        8 In this respect, the Wikipedia article “Joystick” (old revision dated 21 November 2019) teaches at the section “Hat switch” that a Coolie hat switch is a substitute for a D-pad, e.g., in games.
        9 The examiner merely notes that, in the vehicular/aircraft control art, a “beep” may represent an incremental adjustment of a control input which can be effected by momentarily closing a normally-open switch.